                                          Case 2:19-cv-00329-GMN-EJY Document 40 Filed 05/08/20 Page 1 of 2


                                      1    Brian L. Bradford, NV Bar No. 9518
                                           FISHER & PHILLIPS LLP
                                      2    300 S. Fourth Street
                                           Suite 1500
                                      3
                                           Las Vegas, Nevada 89101
                                      4    Telephone: (702) 252-3131
                                           Fax: (702) 252-7411
                                      5    bbradford@fisherphillips.com
                                      6    Pavneet Singh Uppal, AZ SBN 016805 (Pro Hac Vice Forthcoming)
                                      7    Kris Leonhardt, AZ SBN 026401 (Pro Hac Vice Forthcoming)
                                           FISHER & PHILLIPS LLP
                                      8    3200 N. Central Avenue, Suite 1550
                                           Phoenix, Arizona 85012-2487
                                      9    Telephone: (602) 281-3400
                                           Fax: (602) 281-3401
                                     10    puppal@fisherphillips.com
                                     11    kleonhardt@fisherphillips.com
3200 N. Central Avenue, Suite 1550




                                     12    Attorneys for Defendant
   Phoenix, Arizona 85012-2487
     FISHER & PHILLIPS LLP




                                     13
                                                                      UNITED STATES DISTRICT COURT
          (602) 281-3400




                                     14
                                                                               DISTRICT OF NEVADA
                                     15
                                            NAVAJO HEALTH FOUNDATION – SAGE                   Case No. 2:19-cv-00329-GMN-EJY
                                     16     MEMORIAL HOSPITAL, INC. (doing
                                            business as “Sage Memorial Hospital”); an         STIPULATION AND ORDER TO
                                     17     Arizona non-profit corporation,                   EXTEND TIME TO RESPOND TO
                                                                                              COMPLAINT
                                     18                           Plaintiff,
                                     19
                                                    v.
                                     20                                                       (First Request)
                                            RAZAGHI DEVELOPMENT COMPANY,
                                     21     LLC; a Nevada limited liability company
                                            (doing business as “Razaghi Healthcare”),
                                     22     AHMAD R. RAZAGHI; individually, TAUSIF
                                            HASAN; individually, DOES 1-10; ROES A-Z;
                                     23
                                     24                           Defendants.

                                     25            IT IS HEREBY STIPULATED AND AGREED that Defendants shall have an extension

                                     26    of time up to and including June 5, 2020 to answer or otherwise respond to Plaintiff’s Complaint
                                     27    for Money Damages and Emergency Injunctive Relief (“Complaint”). The parties have so
                                     28
                                           stipulated because defense counsel was recently retained and requires additional time to confer


                                           FP 37827554.1
                                          Case 2:19-cv-00329-GMN-EJY Document 40 Filed 05/08/20 Page 2 of 2


                                           with witnesses and review relevant documents concerning the allegations set forth in the
                                     1
                                           Complaint. This is the first request to extend this deadline and the first request since withdrawal
                                     2
                                     3     of Defendants’ request to compel arbitration.

                                     4             RESPECTFULLY SUBMITTED this 8th day of May 2020.
                                     5
                                           FISHER & PHILLIPS LLP                                PAUL PADDA LAW, PLLC
                                     6
                                     7     By /s/ Brian L. Bradford                             By /s/ Paul S. Padda
                                           Brian L. Bradford, Esq.                              Paul S. Padda, Esq.
                                     8     300 S. Fourth Street #1500                           4560 South Decatur Blvd., Suite 300
                                           Las Vegas, Nevada 89101                              Las Vegas, Nevada 89103
                                     9
                                     10                                          IT IS SO ORDERED:
                                     11
                                                                                 ______________________________________
3200 N. Central Avenue, Suite 1550




                                                                                 UNITED STATES MAGISTRATE JUDGE
   Phoenix, Arizona 85012-2487




                                     12
     FISHER & PHILLIPS LLP




                                     13                                                       May 8, 2020
                                                                                 Dated:__________________________
          (602) 281-3400




                                     14
                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28

                                                                                            2
                                           FP 37827554.1
